


110 HR 2032 IH: Consumer Price Index for Elderly

U.S. House of Representatives
2007-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2032
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2007
			Mr. DeFazio (for
			 himself and Ms. Ginny Brown-Waite of
			 Florida) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Energy and Commerce and
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To require the establishment of a Consumer Price Index
		  for Elderly Consumers to compute cost-of-living increases for Social Security
		  and Medicare benefits under titles II and XVIII of the Social Security
		  Act.
	
	
		1.Short titleThis Act may be cited as the
			 Consumer Price Index for Elderly
			 Consumers Act of 2007.
		2.Consumer Price
			 Index for Elderly Consumers
			(a)In
			 generalThe Bureau of Labor Statistics of the Department of Labor
			 shall prepare and publish an index for each calendar month to be known as the
			 Consumer Price Index for Elderly Consumers that indicates
			 changes over time in expenditures for consumption which are typical for
			 individuals in the United States who are 62 years of age or older.
			(b)Effective
			 dateSubsection (a) shall apply with respect to calendar months
			 ending on or after July 31 of the calendar year following the calendar year in
			 which this Act is enacted.
			(c)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out the provisions of this section.
			3.Computation of
			 cost-of-living increases
			(a)Amendments to
			 title II
				(1)In
			 generalSection 215(i) of the Social Security Act (42 U.S.C. 415(i)) is
			 amended—
					(A)in paragraph
			 (1)(G), by inserting before the period the following: , and, solely with
			 respect to any monthly insurance benefit payable under this title to an
			 individual who has attained age 62, effective for adjustments under this
			 subsection to the primary insurance amount on which such benefit is based (or
			 to any such benefit under section 227 or 228) occurring after such individual
			 attains such age, the applicable Consumer Price Index shall be deemed to be the
			 Consumer Price Index for Elderly Consumers and such primary insurance amount
			 shall be deemed adjusted under this subsection using such Index;
			 and
					(B)in paragraph (4),
			 by striking and by section 9001 and inserting , by
			 section 9001, and by inserting after 1986, the
			 following: and by section 3(a) of the Consumer Price Index for Elderly
			 Consumers Act,.
					(2)Conforming
			 amendments in applicable former lawSection 215(i)(1)(C) of such
			 Act, as in effect in December 1978 and applied in certain cases under the
			 provisions of such Act in effect after December 1978, is amended by inserting
			 before the period the following: , and, solely with respect to any
			 monthly insurance benefit payable under this title to an individual who has
			 attained age 62, effective for adjustments under this subsection to the primary
			 insurance amount on which such benefit is based (or to any such benefit under
			 section 227 or 228) occurring after such individual attains such age, the
			 applicable Consumer Price Index shall be deemed to be the Consumer Price Index
			 for Elderly Consumers and such primary insurance amount shall be deemed
			 adjusted under this subsection using such Index.
				(3)Effective
			 dateThe amendments made by paragraph (1) shall apply to
			 determinations made with respect to cost-of-living computation quarters ending
			 on or after September 30 of the second calendar year following the calendar
			 year in which this Act is enacted.
				(b)Amendments to
			 Title XVIII
				(1)In
			 generalTitle XVIII of such Act (42 U.S.C. 1395 et seq.) is
			 amended—
					(A)in section
			 1814(i)(2)(B), by inserting (i) for accounting years ending before
			 October 1 of the second calendar year following the calendar year in which the
			 Consumer Price Index for Elderly Consumers Act was enacted, after
			 for a year is, and by inserting after fifth month of the
			 accounting year the following: , and (ii) for accounting years
			 ending after October 1 of such calendar year, the cap amount determined under
			 clause (i) for the last accounting year referred to in such clause, increased
			 or decreased by the same percentage as the percentage increase or decrease,
			 respectively, in the medical care expenditure category (or corresponding
			 category) of the Consumer Price Index for Elderly Consumers, published by the
			 Bureau of Labor Statistics, from March of such calendar year to the fifth month
			 of the accounting year;
					(B)in section
			 1821(c)(2)(C)(ii)(II), by striking consumer price index for all urban
			 consumers (all items; United States city average) and inserting
			 Consumer Price Index for Elderly Consumers;
					(C)in section
			 1833(h)(2)(A)(i), by striking Consumer Price Index for All Urban
			 Consumers (United States city average) and inserting Consumer
			 Price Index for Elderly Consumers;
					(D)in section
			 1833(i)(2)(C)(i), by striking Consumer Price Index for all urban
			 consumers (U.S. city average) and inserting Consumer Price Index
			 for Elderly Consumers;
					(E)in section
			 1834(a)(14)(J), by striking consumer price index for all urban consumers
			 (U.S. city average) and inserting Consumer Price Index for
			 Elderly Consumers;
					(F)in section
			 1834(h)(4)(A)(x), by striking consumer price index for all urban
			 consumers (United States city average) and inserting Consumer
			 Price Index for Elderly Consumers;
					(G)in section
			 1834(l)(3)(B), by striking consumer price index for all urban consumers
			 (U.S. city average) and inserting Consumer Price Index for
			 Elderly Consumers;
					(H)in section
			 1839(i)(5)(A)(ii), by striking Consumer Price Index (U.S. city
			 average) and inserting Consumer Price Index for Elderly
			 Consumers;
					(I)in section
			 1842(s)(1), by striking consumer price index for all urban consumers
			 (United States city average) and inserting Consumer Price Index
			 for Elderly Consumers;
					(J)in each of
			 subparagraphs (D)(ii) and (E)(i)(II) of section 1860D–14(a)(3)(D)(ii) and in
			 each of clauses (i) and (ii) of section 1860D–14(a)(4)(A), by striking
			 consumer price index (all items; U.S. city average) and
			 inserting Consumer Price Index for Elderly Consumers;
					(K)in section
			 1882(p)(11)(C)(ii), by striking Consumer Price Index for all urban
			 consumers (all items; U.S. city average) and inserting Consumer
			 Price Index for Elderly Consumers;
					(L)in each of clauses
			 (iv) and (vi)(II) of section 1886(h)(2)(E), by striking for all urban
			 consumers; and
					(M)in section
			 1886(h)(5)(B), by striking Consumer Price Index for All Urban Consumers
			 (United States city average) and inserting Consumer Price Index
			 for Elderly Consumers.
					(2)Effective
			 dateThe amendments made by paragraph (1) shall apply with
			 respect to determinations made for periods ending after December 31 of the
			 second calendar year following the calendar year in which this Act was
			 enacted.
				
